                 Case 2:21-cr-00148-TLN Document 45 Filed 08/31/21 Page 1 of 2



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   SAM STEFANKI
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                              2:21-CR-00148-TLN
12                  Plaintiff,
                                                            PRELIMINARY ORDER OF
13          v.                                              FORFEITURE
14   ANGEL JESUS SANCHEZ-MANRIQUEZ,
15                  Defendant.
16

17          Based upon the plea agreement entered into between plaintiff United States of America and

18 defendant Angel Jesus Sanchez-Manriquez, it is hereby ORDERED, ADJUDGED AND DECREED as

19 follows:

20          1.      Pursuant to 18 U.S.C. § 1594(d)(1), defendant Angel Jesus Sanchez-Manriquez’s interest

21 in the following property shall be condemned and forfeited to the United States of America, to be disposed

22 of according to law:

23                  a.      One silver iPhone, serial number F2LD92RVN70G, IMEI number
                            352838114876375; and
24                  b.      One black iPhone, serial number F2LYFHRTKXKN, IMEI number
                            354838096692814.
25

26          2.      The above-listed property was involved in, used, or intended to be used to commit or to

27 promote the commission of a violation of 18 U.S.C. § 1591(a)(1) and (b)(2).

28          3.      Pursuant to Rule 32.2(b)(3), the Attorney General (or a designee) shall be authorized to
                                                        1                           Preliminary Order of Forfeiture
                 Case 2:21-cr-00148-TLN Document 45 Filed 08/31/21 Page 2 of 2



 1 seize the above-listed property. The aforementioned property shall be seized and held by the U.S. Marshals

 2 Service, in its secure custody and control.

 3          4.      a.      Pursuant to 28 U.S.C. § 2461(c), incorporating 21 U.S.C. § 853(n), and Local Rule

 4 171, the United States shall publish notice of the order of forfeiture. Notice of this Order and notice of the

 5 Attorney General’s (or a designee’s) intent to dispose of the property in such manner as the Attorney

 6 General may direct shall be posted for at least 30 consecutive days on the official internet government

 7 forfeiture site www.forfeiture.gov. The United States may also, to the extent practicable, provide direct

 8 written notice to any person known to have alleged an interest in the property that is the subject of the order

 9 of forfeiture as a substitute for published notice as to those persons so notified.

10                  b.      This notice shall state that any person, other than the defendant, asserting a legal

11 interest in the above-listed property, must file a petition with the Court within sixty (60) days from the first

12 day of publication of the Notice of Forfeiture posted on the official government forfeiture site, or within

13 thirty (30) days from receipt of direct written notice, whichever is earlier.

14          5.      If a petition is timely filed, upon adjudication of all third-party interests, if any, this Court

15 will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 1594(d)(1), in which all interests will be

16 addressed.

17          SO ORDERED this 31st day of August, 2021.
18

19

20

21
                                                                   Troy L. Nunley
22                                                                 United States District Judge

23

24

25

26

27

28
                                                           2                               Preliminary Order of Forfeiture
